Citation Nr: 0409758	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to April 
1981 and December 1990 to May 1991.  He also had periods of active 
duty for training and inactive duty training with the U.S. Army 
Reserves from February 1978 to April 1978 and from April 1981 to 
December 1985 and the South Carolina Army National Guard from 
December 1985 to December 1987 and from April 1988 to January 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) that denied service connection for 
arterisclerotic heart disease.  

At a personal hearing before the undersigned in Washington, D.C., 
in October 2003, the veteran presented testimony on the issues of 
entitlement to service connection for hepatitis C and human 
immunodeficiency virus (HIV).  However, a review of the file 
reveals that these issues have not been adjudicated by the RO and 
have not been certified to the Board for appellate review.  They 
are referred to the RO for appropriate action.  They will not be 
addressed herein.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  Such notice has been deemed mandatory by the Court of 
Appeals for Veterans Claims (Court).  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With regard to the duty to assist, VA must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c)(d) (2003).  Such assistance includes making as 
many requests as necessary to obtain relevant records (including 
service medical records) from a Federal department or agency until 
VA concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. § 
5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain chronic disabilities, such as hypertension and/or 
arteriosclerotic heart disease, are presumed to have been incurred 
in service if manifest or aggravated to a compensable degree 
within one year of discharge from active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty, including an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 U.S.C.A. § 
101(24) (2003).  Active duty for training includes full-time duty 
performed by members of the National Guard of any state.  38 
C.F.R. § 3.6 (c)(3) (2003).  The term "inactive duty training" 
includes duty (other than full-time duty) performed under sections 
316, 502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active duty 
for training, while weekend drills are inactive duty training.  

Until "veteran" status is established for a period of active duty 
for training or inactive duty training, the presumption of 
soundness, presumption of aggravation, and the doctrine of the 
benefit of the doubt are not for application as to periods of 
active duty for training or inactive duty training.  Laruan v. 
West, 11 Vet. App. 80, 85 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

Consequently, to establish service connection for arteriosclerotic 
heart disease, the evidence must show that the veteran's heart 
disease was manifested during one of his periods of active duty or 
within one year of his discharge from either period of service; or 
that he was diagnosed with heart disease during a recognized 
period of active duty for training or that he experienced an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident during a period of inactive duty training.  Therefore, 
the veteran's service medical records as well as his personnel 
records from his National Guard service are critical to his claim.  

In February 2002, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) for both 
periods of active duty.  The NPRC indicated that the record needed 
to respond to the RO's request, "had not yet been retired to code 
13, their 3101 had been forwarded to Code 11 for reply, and that 
any follow ups should be addressed to that office."  In a 
statement received in December 2002, the veteran requested that 
the RO obtain his, "earlier military records beginning with April 
1978."  To date, the veteran's claims file does not contain any 
service medical records from the aforementioned periods of 
service.  There are also no service medical records from the 
veteran's periods of service with the Reserves or the South 
Carolina National Guard other than those submitted by the veteran.  
Thus, the RO must make further efforts to obtain these records.  
Furthermore, an attempt to obtain verification of the veteran's 
specific periods of active duty for training and inactive duty 
training should be made since these may have a bearing on the 
claim.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should contact the appropriate National Guard office 
and the U.S. Army Reserves and verify the veteran's specific 
periods of active duty for training and inactive duty training.  

2.  The RO should contact the National Personnel Records Center 
and obtain all of the veteran's service medical records from both 
periods of active duty as well as his Reserve and National Guard 
service.  If no records are available it should be so certified 
and the veteran should be appropriately informed and given the 
opportunity to submit any additional records in his possession.  

3.  The RO should contact the veteran and request that he furnish 
the names, addresses, and dates of treatment of all medical 
providers from whom he has received treatment for cardiovascular 
disease since his discharge from service, to include records from 
a physician at the South Carolina Heart Center, 2001 Laurel 
Street, Columbia, SC 29204.  After securing the necessary 
authorizations for release of this information, the RO should seek 
to obtain copies of all treatment records referred to by the 
veteran, including all records from any identified VA facilities.  

4.  After the additional evidence is associated with the record, 
the RO should determine whether the veteran should be scheduled 
for a VA examination in order to comply with the VCAA's duty to 
assist him in the development of the claim.  

5.  After the above has been accomplished, the RO should 
readjudicate the veteran's claim for service connection for 
arteriosclerotic heart disease.  If the determination remains 
adverse to the veteran, he and his representative should be 
provided a supplemental statement of the case, and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified; 
however, he is advised that he has the right to submit additional 
evidence and argument on the matter that has been remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

